 



Exhibit 10.46
(LOGO) [a23718a2371807.gif]

Date        6 April 2006

Our Ref     CRC/CDT/LC/MG/DS/TRITI1

PRIVATE & CONFIDENTIAL
Trio-Tech International Pte Ltd
1008 Toa Payoh North
#03-09/18
Toa Payoh Industrial Estate
Singapore 318996

Attention:   Mr Victor Ting
Chief Financial Officer

Dear Sirs
RECEIVABLES PURCHASE AGREEMENT :   TRIO-TECH INTERNATIONAL PTE LTD
We refer to the Receivables Purchase Facility Letter dated 11 August 2003 (the
“Facility Letter”) and the two Receivables Purchase Agreements (the
“Agreements”) dated 11 August 2003 setting out the terms and conditions of the
Receivables Purchase Facility made available to your company (the “Company”) as
varied by our letter dated 15 September 2005 (the “3rd Supplemental Letter”).
Following our recent discussions, we are pleased to confirm that Condition
(viii) is deleted and Condition (ix) under “Conditions” shall be varied as
follows:
CONDITIONS

(ix)   The Company is to maintain a minimum networth of SGD12,000,000 at all
times       Networth is defined as the aggregate of paid-up capital and revenue
reserves, excluding revaluation reserves and deducting any loans made to the
directors in their personal capacities or to the parent company, Trio-Tech
International, United States of America directly and indirectly or other related
companies and other intangible assets

The variation set out above will take effect from the date of this letter (the
“4th Supplemental Letter”).
Except for the above variation, all the terms of the Facility Letter and
Agreements will remain in full force and effect in all other respects.
Expressions used in the 4th Supplemental Letter have the same meanings as
defined in the Agreements unless otherwise defined or the context otherwise
requires.

     
Standard Chartered Bank
   
Credit Risk Control
   
Wholesale Banking
   
1 Tampines Central 5, CPF Tampines Building #03-01
   
Singapore 529508
  Tel +65 6876 0888
Robinson Road P. 0. Box 1901, Singapore 903801
  Fax +65 6260 2513

Incorporated in England with limited liability by Royal Charter 1853
The Principal Office of the Company is situated In England of 1 Aldarmanbury
Square London EC2V 7SB Reference Number ZC 1B
Trio-Tech International Pte Ltd Page 1 of 2

 



--------------------------------------------------------------------------------



 



(LOGO) [a23718a2371808.gif]
Please sign the enclosed copy of the 4th Supplemental Letter and return it to
Standard Chartered Bank
Client Relationships
Credit Operations
CPF Tampines Building #03-01
1 Tampines Central 5
Singapore 529508
Attention: Ms Diana Soh
within one month after the date of the 4th Supplemental Letter
The 4th Supplemental letter will be governed by Singapore law.
Yours faithfully,
For and on behalf of
STANDARD CHARTERED BANK
Singapore Branch

     
/s/ Manish Gupta
 
Manish Gupta
   
Vice President
   
Local Corporates
   

ACCEPTANCE
We confirm acceptance of the facility on the terms and conditions outlined in
the 4th Supplemental Letter dated 6 April 2006.
For and on behalf of
Trio-Tech International Pte Ltd

     
/s/ Yong Siew Wai
 
Authorised Signatory
   
Date:
   

Trio-Tech International Pte Ltd Page 2 of 2

 